
      
        DEPARTMENT OF THE INTERIOR
        Fish and Wildlife Service
        50 CFR Part 17
        RIN 1018—AT88
        Endangered and Threatened Wildlife and Plants; Proposed Designation of Critical Habitat for the Southwestern Willow Flycatcher
        
          AGENCY:
          Fish and Wildlife Service, Interior.
        
        
          ACTION:
          Proposed rule; notice of availability of draft economic analysis and draft environmental assessment, and notice of public hearings.
        
        
          SUMMARY:

          We, the U.S. Fish and Wildlife Service (Service), announce the availability of the draft economic analysis and draft environmental assessment for the proposal to designate critical habitat for southwestern willow flycatcher (Empidonax traillii extimus) under the Endangered Species Act of 1973 (Act), as amended. The draft economic analysis considers the potential economic effects of efforts to protect the southwestern willow flycatcher and its habitat, collectively referred to as “flycatcher conservation activities.” In the case of habitat conservation, these costs would reflect the costs associated with the commitment of resources to comply with habitat protection measures. The analysis also addresses how potential economic impacts are likely to be distributed and looks retrospectively at costs that have been incurred since the date the species was listed. The draft economic analysis finds that over a 10-year time period costs associated with southwestern willow flycatcher conservation activities are forecast to range from $29.2 to $39.5 million per year. Comments previously submitted on the October 12, 2004, proposed rule (69 FR 60706) and the extensions of comment period published December 13, 2004 (69 FR 72161), or March 31, 2005 (70 FR 16474) need not be resubmitted as they have been incorporated into the public record and will be fully considered in preparation of the final rule. We will hold eight public informational sessions and hearings (see
            DATES and ADDRESSES sections).
        
        
          DATES:
          Comments must be submitted directly to the Service (see
            ADDRESSES section) on or before May 31, 2005, or at the public hearings.
          We will hold public informational sessions from 3:30 p.m. to 5 p.m., followed by a public hearing from 7 p.m. to 9 p.m., on the following dates:
          1. May 2, 2005: Escondido, CA.
          2. May 3, 2005: City of Chino, CA.
          3. May 9, 2005: Las Vegas, NV.
          4. May 10, 2005: Lake Isabella, CA.
          5. May 16, 2005: Mesa, AZ.
          6. May 17, 2005: Silver City, NM.
          7. May 18, 2005: Albuquerque, NM.
          8. May 19, 2005: Alamosa, CO.
        
        
          ADDRESSES:
        
        Meetings
        The public informational sessions and hearings will be held at the following locations:
        1. Escondido, CA: California Center for the Arts, 340 N. Escondido Blvd., Escondido, CA 92025.
        2. City of Chino, CA: El Prado Golf Course, 6555 Pine Ave., Chino, CA 91710.
        3. Las Vegas, NV: Cashman Center, 850 N. Las Vegas Blvd., Las Vegas, NV 89101.
        4. Lake Isabella, CA: Lake Isabella Senior Center, Room 1, 6405 Lake Isabella Blvd., Lake Isabella, CA 93240.
        5. Mesa, AZ: Mesa Community and Conference Center, 263 N. Center St., Mesa, AZ 85211.
        6. Silver City, NM: Western New Mexico University, Global Resource Room, 1000 W. College, 12th and E St., Silver City, NM 88061.
        7. Albuquerque, NM: Indian Pueblo Cultural Center, Special Events Center, 2401 12th St. NW., Albuquerque, NM 87104.
        8. Alamosa, CO: Adams State University, Student Union Bldg., Rooms 308 & 309, First and Stadium Dr., Alamosa, CO 81102.
        Persons needing reasonable accommodations in order to attend and participate in the public hearing should contact Steve Spangle, Field Supervisor, Arizona Ecological Services Field Office at the phone number and address below as soon as possible. In order to allow sufficient time to process requests, please call no later than 1 week before the hearing. Information regarding this proposal is available in alternative formats upon requests.
        If you wish to comment on the proposed rule, draft economic analysis, or draft environmental assessment, you may submit your comments and materials by any one of several methods:
        1. You may submit written comments and information by mail or hand-delivery to the Steve Spangle, Field Supervisor, Arizona Ecological Services Field Office, 2321 W. Royal Palm Road, Suite 103, Phoenix, Arizona 85021.
        2. Written comments may be sent by facsimile to (602) 242-2513.

        3. You may send your comments by electronic mail (e-mail) to WIFLcomments@fws.gov. For directions on how to submit electronic filing of comments, see the “Public Comments Solicited” section below.

        You may obtain copies of the draft economic analysis and draft environmental assessment by mail or by visiting our Web site at http://arizonaes.fws.gov/SWWF_PCH_Oct.htm. You may review comments and materials received, and review supporting documentation used in preparation of this proposed rule by appointment, during normal business hours, at the above address.
        
          FOR FURTHER INFORMATION CONTACT:

          Steve Spangle, Field Supervisor, Arizona Ecological Services Field Office (telephone 602-242-0210, facsimile 602-242-2513) or by electronic mail at steve_spangle@fws.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        Public Comments Solicited
        We intend that any final action resulting from this proposal will be as accurate and as effective as possible. Therefore, we solicit comments or suggestions from the public, other concerned governmental agencies, the scientific community, industry, or any other interested party concerning the proposed rule, the draft economic analysis, and the draft environmental assessment. On the basis of public comment, during the development of our final determination, we may find that areas proposed are not essential, are appropriate for exclusion under section 4(b)(2) of the Act, or not appropriate for exclusion. We particularly seek comments concerning:
        (1) The reasons why any habitat should or should not be determined to be critical habitat as provided by section 4 of the Act, including whether the benefits of designation will outweigh any threats to the species resulting from designation;
        (2) Specific information on the distribution of the southwestern willow flycatcher, the amount and distribution of the species' habitat, and which habitat is essential to the conservation of the species, and why;
        (3) Land-use designations and current or planned activities in the subject area and their possible impacts on the species or proposed critical habitat;
        (4) Whether our approach to listing or critical habitat designation could be improved or modified in any way to provide for greater public participation and understanding, or to assist us in accommodating public concerns and comments;
        (5) Any foreseeable economic, environmental, or other impacts resulting from the proposed designation of critical habitat or coextensively from the proposed listing, and in particular, any impacts on small entities or families;
        (6) Whether the economic analysis identifies all State and local costs. If not, what other costs should be included;
        (7) Whether the economic analysis makes appropriate assumptions regarding current practices and likely regulatory changes imposed as a result of the listing of the species or the designation of critical habitat;
        (8) Whether the economic analysis correctly assesses the effect on regional costs associated with land- and water-use controls that derive from the designation;
        (9) Whether the designation will result in disproportionate economic impacts to specific areas that should be evaluated for possible exclusion from the final designation; and
        (10) Whether the economic analysis appropriately identifies all costs that could result from the designation or coextensively from the listing.

        Our practice is to make comments, including names and home addresses of respondents, available for public review during regular business hours. Individual respondents may request that we withhold their home addresses from the rulemaking record, which we will honor to the extent allowable by law. There also may be circumstances in which we would withhold from the rulemaking record a respondent's identity, as allowable by law. If you wish us to withhold your name and/or address, you must state this prominently at the beginning of your comment. However, we will not consider anonymous comments. We will make all submissions from organizations or businesses, and from individuals identifying themselves as representatives or officials of organizations or businesses, available for public inspection in their entirety. Comments and materials received will be available for public inspection, by appointment, during normal business hours at the above address.
        

        If you wish to comment, you may submit your comments and materials concerning this proposal by any one of several methods (see
          ADDRESSES section). Please submit electronic comments in ASCII file format and avoid the use of special characters or any form of encryption. Please also include your name and return address in the body of your message. If you do not receive a confirmation from the system that we have received your Internet message, contact us directly by calling our Arizona Ecological Services Field Office at (602) 242-0210.
        Background

        We proposed to designate for the southwestern willow flycatcher 376,095 acres (ac) (152,124 hectares (ha)) [including approximately 1,556 stream miles (2,508 stream kilometers)] of critical habitat, which includes various stream segments and their associated riparian areas, not exceeding the 100-year floodplain or flood prone area, on Federal, State, Tribal, and private lands in southern California, southern Nevada, southwestern Utah, south-central Colorado, Arizona, and New Mexico. The proposed rule was published in the Federal Register (69 FR 60706) on October 12, 2004, pursuant to a court order.
        On September 30, 2003, in response to a complaint brought by the Center for Biological Diversity, the U.S. District Court of New Mexico ordered us to propose critical habitat on or by September 30, 2004, and complete a final designation by September 30, 2005. Additional background information is available in the October 12, 2004, proposal to designate critical habitat.
        Critical habitat identifies specific areas that are essential to the conservation of a listed species and that may require special management considerations or protection. If the proposed rule is made final, section 7 of the Act will prohibit adverse modification of critical habitat by any activity funded, authorized, or carried out by any Federal agency. Federal agencies proposing actions affecting areas designated as critical habitat must consult with us on the effects of their proposed actions, pursuant to section 7(a)(2) of the Act.
        Section 4 of the Act requires that we consider economic and other relevant impacts prior to making a final decision on what areas to designate as critical habitat. We are announcing the availability of a draft economic analysis and draft environmental assessment for the proposal to designate certain areas as critical habitat for the southwestern willow flycatcher. We may revise the proposal, or its supporting documents, to incorporate or address new information received during the comment period. In particular, we may exclude an area from critical habitat if we determine that the benefits of excluding the area outweigh the benefits of including the area as critical habitat, provided such exclusion will not result in the extinction of the species.
        Mapping Corrections for Proposed Units of Critical Habitat in Southern California and for the West Fork of the Little Colorado River

        Following the publication of the proposed rule on October 12, 2004, we discovered that the coordinates for river reaches in Riverside, Orange, and San Diego Counties, California, were not correctly projected, causing a shift in the proposed critical habitat polygons of approximately 262 feet (ft) (80 meters (m)) to the west. We have since corrected the data projections to accurately reflect what we are considering for designation or exclusion from proposed critical habitat, and we provide the corrected start- and end-point coordinates below. Corrected Geographic Information System layers will be available at http://crithab.fws.gov. The figures provided for the total amount of critical habitat being proposed [376,095 acres (ac) (152,124 hectares (ha)) [including approximately 1,556 stream miles (mi) (2,508 stream kilometers (km)] remain accurate.
        
            
          
            River 
            Start latitude 
            
            Start longitude 
            
            End latitude 
            
            End longitude 
            
          
          
            (5) Santa Ynez Management Unit: 
          
          
            Santa Ynez River 
            34.5972867
            -120.1744120
            34.6596711
            -120.4394929 
          
          
            (6) Santa Ana Management Unit: 
          
          
            Bear Creak 
            34.1609651
            -117.0151013
            34.2422080
            -116.9772861 
          
          
            Mill Creek 
            34.0766521
            -116.8443877
            34.0911038
            -117.1189177 
          
          
            Oak Glen Creek 
            34.0386250
            -117.0646375
            34.0483423
            -116.9394664 
          
          
            San Timoteo Wash 
            34.0044045
            -117.1657189
            34.0696468
            -117.4534886 
          
          
            Santa Ana River 
            34.1513001
            -116.7350693
            33.9673435
            -117.4534886 
          
          
            Waterman Creek 
            34.2169729
            -117.2909403
            34.1863475
            -117.2721230 
          
          
            Wilson Creek 
            34.0102690
            -117.1074706
            34.0386049
            -117.0646183 
          
          
            Yucaipa Creek 
            34.0102933
            -117.1075071
            34.0044047
            -117.1656724 
          
          
            (7) San Diego Management Unit: 
          
          
            Christianitos Creek 
            33.4202297
            -117.5711573
            33.4702954
            -117.5643999 
          
          
            San Mateo Creek 
            33.4193065
            -117.5369622
            33.3859065
            -117.5935937 
          
          
            San Onofre Creek 
            33.3947622
            -117.5253484
            33.3810809
            -117.5783356 
          
          
            (8) San Diego Management Unit: 
          
          
            Deluz Creek 
            33.3631634
            -117.3233833
            33.4283909
            -117.3215173 
          
          
            Las Flores Creek 
            33.3386714
            -117.4116194
            33.2917863
            -117.4657736 
          
          
            Las Pulgas Creek 
            33.3612114
            -117.3905836
            33.3386355
            -117.4115600 
          
          
            Pilgrim Creek 
            33.2412419
            -117.3359159
            33.3115680
            -117.2982166 
          
          
            San Luis Rey River 
            33.2026115
            -117.3901467
            33.2408111
            -116.7646876 
          
          
            Santa Margarita River 
            33.4331091
            -117.1976515
            33.2326142
            -117.4168773 
          
          
            Temecula Creek 
            33.4982324
            -116.9773975
            33.3637228
            -116.7592014 
          
          
            (9) San Diego/Salton Management Units: 
          
          
            Agua Hedionda Creek 
            33.1568123
            -117.2241974
            33.1394463
            -117.3150591 
          
          
            Agua Hedionda Lagoon 
            33.1396776
            -117.3150857
            33.1426464
            -117.3411351 
          
          
            Cuyamaca Reservoir 
            32.9897875
            -116.5871030
            32.9922459
            -116.5626160 
          
          
            San Dieguito River 
            32.9771651
            -117.2515713
            33.0907715
            -116.9646098 
          
          
            San Felipe Creek 
            33.1455161
            -116.5448283
            33.1848207
            -116.6238274 
          
          
            Santa Ysabel River 
            33.1184844
            -116.7865468
            33.0909411
            -116.9646660 
          
          
            Temescal Creek 
            33.2308371
            -116.8251816
            33.1203200
            -116.8528263 
          
          
            (10) San Diego Management Unit: 
          
          
            
            San Diego River 
            32.8847273
            -116.8112102
            32.8281759
            -117.0527358 
          
          
            (11) Owens Management Unit: 
          
          
            Owens River 
            37.5877424
            -118.6992268
            37.1354380
            -118.2419417 
          
          
            (12) Kern Management Unit: 
          
          
            Kern River—South Fork 
            35.7176912
            -118.1808882
            35.6629518
            -118.3705422 
          
          
            (13) Mohave Management Unit: 
          
          
            Deep Creek 
            34.2871220
            -117.1269778
            34.3404079
            -117.2457049 
          
          
            Holcomb Creek 
            34.2870519
            -117.1270054
            34.3049219
            -116.9646522 
          
          
            Mojave River 
            34.4701947
            -117.2546695
            34.5838662
            -117.3374023 
          
        
        In our proposed rule we inaccurately mapped the extent of essential habitat on the West Fork of the Little Colorado River in Arizona. We are correcting that error by adding a Service Road 113 (longitude −109.507567, latitude 33.959677) to a new endpoint approximately 170 ft (51.8 m) east of the Mt. Baldy Wilderness boundary (longitude −109.516209, latitude 33.958302).
        
          Authority:

          The authority for this action is the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
        
        
          Dated: April 20, 2005.
          David P. Smith,
          Acting Assistant Secretary for Fish and Wildlife and Parks.
        
      
      [FR Doc. 05-8488 Filed 4-25-05; 1:06 pm]
      BILLING CODE 4310-55-P
    
  